Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 


Reasons for Allowance
Claims 23, 28-31 and 33-37 are allowed and have been renumbered 1-10.
The following is an examiner’s statement of reasons for allowance:
For claim 23, the prior art fails to teach or fairly suggest a multiwell instrument that includes a plurality of culture plates with a filter within the culture plates that partition the insides of the plates into two wells where each of the filters and each of the culture plates where boundary portions disposed inside the respective culture plates to partition the insides of the respective culture plates into at least two wells which are horizontally adjacent, wherein each of the boundary portions comprises a filter with a hole diameter of 5 m or less, and a step 
 For claim 33, the prior art fails to teach or fairly suggest a multiwell instrument that includes a plurality of culture plates with a filter within the culture plates that partition the insides of the plates into two wells where each of the filters and each of the culture plates wherein the culture plates are spaced apart inside the vessel such that there is an empty space or void between each adjacent pair of the culture plates.  These limitations are in combination and in context with the claim as a whole.  
Claims 34-37 are allowable for reasons similar to claim 33.
The closest prior art is Gavin et al. (US 5,963,250 A) which discloses a multi-well plate that includes a vessel that holds a plurality of sections that are separated by a divider that includes a membrane. However, Gavin does not teach or fairly suggest the instrument where the filters and each of the culture plates in which each of the filters is disposed are molded into a single piece and wherein the culture plates are spaced apart inside the vessel such that there is an empty space or void between each adjacent pair of the culture plates.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.